Citation Nr: 1418526	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  08-23 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for the service-connected residuals arthroscopic surgery of the right knee prior to March 11, 2009, and in excess of 30 percent beginning on that date.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability, prior to March 11, 2009.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to September 1991.  He had additional service with the Reserve.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by the RO.

In a July 2008 rating decision, the RO increased the rating for the service-connected residuals of arthroscopic surgery of the right knee to 10 percent, effective on July 13, 2007.  

In a May 2009 rating decision, the RO increased to 30 percent, effective on March 11, 2009.

These increases during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the right knee remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In October 2009, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

These Board remanded the case to the RO in May 2010 for additional development.  They are now returned to the Board. 

In a July 2010 rating decision, the RO assigned a total rating based upon individual unemployability (TDIU) by reason of service-connected disability, effective on March 11, 2009.  

A March 2014 Written Brief Presentation raised the issue of an earlier effective date for the assignment of the TDIU rating.  Therefore, the issue on appeal is one of entitlement to a TDIU rating prior to March 11, 2009.

A review of the Virtual VA paperless claims processing system reveals pertinent VA treatment records (CAPRI) from September 2010 to August 2011.  The Veterans Benefits Management System (VBMS) does not contain any additional documents pertinent to the present appeal.  

The issues of service connection for a heart disorder and carpal tunnel syndrome have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See March 2014 Written Brief Presentation.  Therefore, the Board does not have jurisdiction and refers these matters to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Relevant VA examination reports and VA treatment records are not in the claims file or in VBMS or the Virtual VA paperless claims processing system.

Thus, copies of the November 2009 VA examination report, the May 2010 VA examination report, and the VA treatment records dated from March 2009 to August 2010, referenced in the December 2011 Supplemental Statement of the Case (SSOC), must be associated with the record.  

Specifically, it appears that the May 2010 VA examination report is directly relevant to the evaluation of the service-connected right knee disability and effective date for the TDIU.  

The November 2009 VA examination report is listed in the evidence section of the December 2011 SSOC; however, it is not addressed further.  

Additionally, the RO should attempt to obtain copies of any previously unobtained clinical records referable to treatment of the Veteran's service-connected disabilities, to include any from the Rothman Institute/Jefferson Hospital. 

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to ensure that copies of all available VA and non-VA treatment records are obtained and associated with the record.  

Copies of the November 2009 and May 2010 VA examination reports and the VA treatment records dated from March 2009 to August 2011 should be obtained and included in the record.  All efforts to obtain these records should be documented in the claims folder.

The RO should also take appropriate action to contact the Veteran in order to have him provide the names and addresses of all health care providers who have treated him for his service-connected disabilities since 2012, to specifically include any from the Rothman Institute/Jefferson Hospital.  
The Veteran must also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO.

2.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

